     Case: 1:20-cv-00111 Document #: 14 Filed: 02/18/20 Page 1 of 1 PageID #:92




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Fredrick Graham (27970-044),                  )
                                              )
                       Plaintiff,             )
                                              )               Case No. 20 C 0111
               v.                             )
                                              )               Hon. John J. Tharp, Jr.
C. Mercado, et al.,                           )
                                              )
                       Defendants.            )

                                             ORDER

        The Court has received a declaration dated February 3, 2020, from Plaintiff [13]. This is
one of several narrative statements he has submitted in this case. See [9] [10] [11]. As detailed in
the Court’s February 12, 2020 order [12], the next step in this litigation is for Plaintiff to submit
an amended complaint that addresses the concerns discussed in that order. He can comply by
submitting a single proposed complaint using the Court’s form (which the Clerk has already
mailed). Letters, declarations, statements, and similar documents are improper so the Court will
not consider them when it screens any proposed amended complaint. Next, in the interest of
streamlining the proceedings, the Court acknowledges Plaintiff’s repeated requests for an order
requiring the Bureau of Prisons to change his security classification or move him from AUSP
Thomson to another facility. He is advised that this relief is not available in this civil rights
lawsuit. See Ziglar v. Abbasi, — U.S. —, 137 S. Ct. 1843, 1854-58 (2017) (citing Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)). Instead, the only
avenue to challenge his security designation or placement is a habeas corpus action under 28
U.S.C. § 2241, after he first exhausts his administrative remedies with the Bureau of Prisons.
See, e.g., United States v. Toran, No. 13-30072, 2017 WL 751853, at *3 (C.D. Ill. Feb. 27, 2017)
(acknowledging the government’s argument that a prisoner “can challenge a BOP decision about
placement by way of 28 U.S.C. § 2241 after exhausting administrative remedies”). Plaintiff should
carefully consider this information as he decides how to proceed.


Date: February 18, 2020                               /s/   John J. Tharp, Jr.
                                                      John J. Tharp, Jr.
                                                      United States District Judge
